COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                §
 JULIO MOLINAR,                                                 No. 08-15-00083-CV
                                                §
                         Appellant,                                 Appeal from
                                                §
 v.                                                              65th District Court
                                                §
 S.M.,                                                        of El Paso County, Texas
                                                §
                         Appellee.                              (TC # 2011PO1176)
                                                §

                                        JUDGMENT

         The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and its sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs, for which let execution issue. This decision shall be certified below for observance.

         IT IS SO ORDERED THIS 8TH DAY OF FEBRUARY, 2017.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
Hughes, J., not participating